Citation Nr: 0205452	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for the 
service-connected loss of all teeth.

(The additional issue of entitlement to outpatient dental 
treatment and related dental appliances by the Department of 
Veterans Affairs (VA) is the subject of a separate decision 
by the Board.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from September 1950 to 
September 1954, and from March 1955 to October 1957.

In February 1992, the VA Salt Lake City Regional Office (RO) 
& Medical Center (MC) granted service connection for loss of 
the veteran's teeth and denied entitlement to VA outpatient 
dental treatment.  

Thereafter, in a June 1993 decision, the Board denied 
entitlement to VA outpatient dental treatment.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a July 1994 memorandum 
decision, the Court vacated the Board's June 1993 decision 
and remanded the matter for additional development of the 
evidence and readjudication, including additional 
consideration of the issue of entitlement to a compensable 
rating for the service-connected loss of teeth .  In 
September 1994 and March 1997, the Board remanded the matter 
to the RO in order to conduct the additional evidentiary 
development ordered by the Court.  

In a January 1999 decision, the RO denied a compensable 
rating for the service-connected loss of teeth.  Then, by 
April 2000 decision, the Board denied a compensable rating 
for the service-connected loss of all teeth.  The veteran 
appealed the Board's decision to the Court.  While the matter 
was pending at the Court, the VA Office of General Counsel, 
on behalf of the Secretary, and the veteran's representative 
filed a Joint Motion to vacate and remand for readjudication 
the Board's April 2000 decision in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107) (West Supp. 2001)).  The Court 
granted the motion by April 2001 order, vacating that portion 
of the Board's decision which denied a compensable rating for 
the service-connected loss of all teeth.

Here, the Board notes that Court did not vacate the Remand 
portion of its April 2000 decision.  In those remand 
instructions, the Board directed the RO to issue a Statement 
of the Case pertaining to the issues of new and material 
evidence to reopen a previously denied claim seeking service 
connection for the residuals of malnutrition and entitlement 
to a total disability rating for compensation purposes due to 
individual unemployability.  The Board also directed the RO 
to review all of the relevant evidence and initially 
adjudicate the claims seeking service connection for multiple 
disabilities based on either their demonstrated presence in 
service or as secondary to the service-connected dental 
condition.  

A review of the record indicates that the RO has not yet 
complied with these specific instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms).  The Board has 
reviewed the June 2000 Statement of the Case issued by the RO 
regarding the issue of entitlement to Class III and/or IV 
outpatient dental treatment, but finds that it does not 
fulfill the April 2000 remand instructions.  There is no 
indication of record that the veteran has been issued a 
Statement of the Case pertaining to the issues of new and 
material evidence to reopen a previously denied claim seeking 
service connection for the residuals of malnutrition and 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  Likewise, the RO 
has not yet issued a rating decision regarding the veteran's 
claims seeking service connection for multiple disabilities 
based on either their demonstrated presence in service or as 
secondary to the service-connected dental condition.  Thus, 
the Board again refers the RO to those specific April 2000 
remand instructions.


FINDINGS OF FACT

1.  All of the veteran's teeth were extracted in service, 
probably due to periodontal disease or infection; such tooth 
loss is not shown to be due to "service trauma."

2.  The veteran's lost teeth are, and always have been, 
replaceable by a suitable prosthesis; there is no appreciable 
bone loss evident with respect to the body of the maxilla or 
mandible.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected loss of all teeth have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including Code 9913 (1990-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, there has been a change in the law during the 
pendency of this appeal with the enactment of VCAA.  That law 
provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  As to VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, the Board initially notes that the 
veteran's service medical and dental records are largely 
unavailable.  The record reveals substantial efforts by the 
RO to obtain these records, including several requests to the 
National Personnel Records Center (NPRC).  The RO has also 
attempted to obtain alternative medical records to support 
the veteran's claim.  However, the NPRC has unambiguously 
informed the RO that the veteran's service medical and dental 
records are not on file, there are no alternative clinical 
records, and that dental records cannot be reconstructed.  

Based on the foregoing, it is clear that further requests for 
service medical and dental records for the veteran would be 
fruitless.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
repeatedly informed the veteran of its inability to obtain 
them.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Therefore, while the Board sincerely regrets that the 
veteran's service medical and dental records are unavailable, 
it must find that VA has no further duty to him with respect 
to obtaining them.

Briefly, the Board notes that in his numerous communications 
with VA over the years, he has occasionally implied that the 
absence of his service medical and dental records is a result 
of VA's failure to request his service medical records at the 
time of his 1972 pension claim.  (See, e.g., letter to the 
Adjudication Officer at the Salt Lake City RO, dated May 18, 
1992; see also VA Form 1-9, dated in August 1992, page 9.)  
However, because there was no indication in the veteran's 
1972 pension application (or any of his related 
communications with VA at that time) that he wished to seek 
VA compensation benefits, there was no reason for VA to 
request his service medical records until he filed his claim 
of service connection for a dental disability in 1991.  Thus, 
the veteran's assertions in this regard do not provide a 
basis on which to grant his claim.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by VA under 
VCAA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2001).  In this case, the veteran was 
afforded VA dental examination in February 1995 and August 
1997.  The Board finds that these examination reports provide 
the necessary information on which to decide the veteran's 
appeal.  Additional medical examination or opinion is not 
necessary.  Moreover, after reviewing the extensive record in 
this case, the Board can conceive of no additional assistance 
which VA could provide to the veteran which would aid in 
substantiating his claim.  Thus, the Board finds that VA has 
fully met its obligations to assist the veteran under VCAA.

The Board further finds that VA has fully met its duty to 
notify the veteran of information and evidence is necessary 
to substantiate his claim.  The record in this case contains 
numerous letters from the RO to the veteran and his 
congressional representatives regarding his appeal.  Also, 
the Board notes that the veteran has been repeatedly notified 
of the information and evidence necessary to substantiate his 
claim via decisions of the RO, the Board, and Statements of 
the Case.  The discussions in these documents clearly 
complied with VA's notice requirements.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

In this regard, the Board has considered the arguments of the 
veteran's representative to the effect that a remand is 
required for the RO to consider VCAA in the first instance.  
(See February 2002 written argument.)  In support of his 
assertion, he argues that VA O.G.C. Prec. Op. No. 3-2001 
requires that the initial determination in response to VCAA 
must be made by the RO.  However, that General Counsel 
opinion applies only to denials or dismissals which became 
final "during the period beginning on July 14, 1999, and 
ending on the date of the enactment" of VCAA.  Thus, his 
reliance on that opinion is misplaced and, for the reasons 
set forth above, a remand in this matter is not required.  

The available service medical records show that at his 
September 1954 service separation medical examination, all of 
his teeth were missing and he was wearing upper and lower 
dentures replacing all but the missing wisdom teeth.  The 
veteran was given a Class I dental rating, generally assigned 
to individuals requiring no additional dental treatment.  

The veteran's DD Form 214 corresponding to his first period 
of active duty shows that he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal, but no award or decoration indicative 
of combat service.  It was noted that he had received no 
wound due to enemy action.  His most significant duty 
assignment was with the 3201st Supply Service Squadron.  

In March 1972, the veteran submitted an application for 
nonservice-connected pension benefits; his application is 
entirely negative for notations of a dental disability.  In 
September 1972, the RO denied his claim.  The RO continued 
its determination in several subsequent decisions, which the 
veteran did not appeal.  

In April 1991, the veteran submitted a claim of entitlement 
to service connection for a dental disability, stating that 
he had a possible gum infection in service and had lost all 
but three of his teeth in 1952.  In support of his claim, he 
submitted copies of diary excerpts purportedly written by him 
in August and September 1952, in which he describes, inter 
alia, having numerous teeth extracted.  In an entry dated 
September 25, 1952, he noted that his four front teeth were 
"abcessed."  

In April 1991, the veteran stated that "[u]nder no 
circumstances would the teeth have been removed except for 
trauma suffered while on active duty, especially in a combat 
zone."  He noted that his diary excerpts confirmed that in a 
period of less than one month, he had had eighteen teeth 
extracted and that "[a]ll but one were pulled without the 
benefit of Novocaine or other anesthesia."  He also 
indicated that he found it significant that, in spite of his 
abscessed teeth, he was not administered antibiotics and that 
he viewed this as "neglect bordering on criminal."  

In June 1991, he indicated that he was fitted with dentures 
at Eglin Air Force Base in 1953, about 9-10 months after all 
but three of his teeth were extracted in Korea.  

By February 1992 decision, the RO granted service connection 
for all of the veteran's teeth, except for teeth numbers 1, 
16, 17, and 32.  (Service connection for these teeth, the 
third molars, was subsequently granted).  The RO further 
determined that the veteran had sustained no service trauma 
or combat dental injuries.  By February 1992 letter, the 
veteran was notified by the VAMC that he was not eligible for 
VA outpatient dental treatment.  

The veteran appealed the adverse determination, claiming that 
he was entitled to VA dental treatment as his "teeth would 
not have been extracted except for trauma involved."  (See 
March 1992 Notice of Disagreement.)  He argued that he needed 
immediate replacement of his dentures to prevent "the 
debilitating effects of further malnutrition and my collagen 
disease."  Id. 

In June 1993, the Board denied entitlement to VA dental 
treatment, finding that the veteran did not have a 
compensable dental disability, did not sustain dental trauma 
during service, was not a POW, did not have a service-
connected disability held to be aggravated by his dental 
condition, and was not participating in a VA vocational 
rehabilitation program.  

The veteran appealed the Board's decision to the Court.  By 
July 1994 memorandum decision, the Court vacated the Board's 
decision and ordered VA to, inter alia, consult with the VA 
General Counsel as to the definition of "service trauma," 
as well as provide the veteran with a dental examination to 
determine the cause of his tooth loss for the purpose of 
determining whether his service-connected dental condition 
was compensable.  

On February 1995 VA dental examination, the examiner 
indicated that he had no way of knowing the cause of the 
veteran's tooth loss.  Rather, he indicated that he could 
only speculate based on the veteran's diary excerpts that he 
had a chronic or acute infection of the periodontium.  He 
noted that the veteran had claimed that his teeth had been 
extracted without anesthesia and indicated that multiple 
extractions without anesthetic would be "a traumatic 
experience."  Based on the veteran's reports, the dentist 
indicated that the veteran very likely received 
"substandard" dental care while in the field for an 
extended time.  He indicted that on review of the record and 
examining the veteran, he felt that his claim was 
"justified."  

In August 1997, a VA dental examination was performed to 
determine whether there was damage to the body of the maxilla 
or mandible which would preclude the veteran from wearing a 
dental prosthesis.  It was noted that he then wore full upper 
and lower dentures and that his panelipse showed no 
appreciable bone loss.  The examiner indicated that the 
veteran did not have any compensable service-connected 
disability.  

Pursuant to the Court's remand, the Board obtained a VA 
General Counsel opinion regarding the definition of the term 
"service trauma" as set out in 38 U.S.C.A. § 1712.  On 
review of the applicable statutory provisions, legislative 
history, and VA dental regulations, as well as other sources, 
the General Counsel held that the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent hospitalizations which render 
impractical application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

Prior to February 17, 1994, the Rating Schedule provided that 
replaceable missing teeth were to be rated at a 
noncompensable level.  Only the loss of teeth due to loss of 
substance of the body of a maxilla or mandible was 
compensable in any event, and then only when the lost 
masticatory surfaces could not be restored by suitable 
prosthesis.  Furthermore, the ratings contemplated loss of 
the body of the bone only through trauma or disease such as 
osteomyelitis, not loss of the alveolar process through 
resorption.  38 C.F.R. Part 4, Code 9913 (prior to February 
17, 1994).

After February 17, 1994, it was specifically provided that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1994).  The actual 
rating criteria did not substantially change at this time.  
38 C.F.R. § 4.150, Code 9913 (1994).  38 C.F.R. § 4.149 was 
removed from the Rating Schedule, effective June 8, 1999, 
without otherwise changing the relevant rating criteria.

The relevant evidence establishes that the veteran's missing 
teeth are, and always have been, replaceable by a suitable 
prosthesis.  Furthermore, the objective evidence of record 
establishes that there is no appreciable loss of bone in the 
body of any maxilla or mandible.  Under such circumstances he 
fails to meet the criteria for a compensable schedular 
disability rating for service-connected loss of all teeth.

Likewise, there is no indication in the record that the 
current schedular evaluation for loss of teeth is inadequate 
to evaluate the impairment of the veteran's earning capacity 
due to this disability, and the record does not present such 
an exceptional or unusual disability picture as to render 
application of the regular schedular standards impractical.  
For example, there is absolutely no indication that the 
veteran's loss of teeth has been productive of marked 
interference with employment or has necessitated frequent 
periods of hospitalization.  Thus, the RO quite properly did 
not consider this claim for referral to the VA Central Office 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a compensable rating for the loss of all teeth 
is not established.  To this extent, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

